In re Carr, Jacqueline; — Plaintiff(s); applying for Disciplinary Board to issue and pre-pay service and cost of Subpoenaes.
Granted. Case is remanded to the hearing committee to allow respondent to make a showing of indigency. La.Code Civ.P. arts. 5181, et seq.; Supreme Court Rule 19, section 14(C) & (F) and section 18(B). Should the committee allow respondent to issue subpoenas without payment of costs, it may consider granting respondent a continuance from the hearing presently set for. March 4, 1993.
LEMMON, J., not on panel.